                  0:17-cr-01220-MBS     Date Filed 02/14/20     Entry Number 3       Page 1 of 4

✎Prob 12C
 (Rev. 05/19 - D/SC)

                                United States District Court
                                                       for

                                          District of South Carolina


                  Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Nicole Rene Zahnd                                 Case Number: 0:17CR01220-001

Name of Sentencing Judicial Officer: The Honorable Thomas A. Varlan, Chief U.S. District Judge

Date of Original Sentence: January 14, 2014

Original Offense:       Count 1: Felon in Possession of a Firearm, 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                        Count 2: Possession of Counterfeit Currency, 18 U.S.C. § 472

Original Sentence: The Court ordered the defendant be committed to the custody of the United States Bureau
of Prisons to be imprisoned for a term of 63 months as to each of Counts One and Two, such terms to run
concurrently. The sentence imposed was ordered to run consecutively with any anticipated term of imprisonment
for state probation violation charges in North Carolina and South Carolina. The $200.00 special assessment fee
has been paid in full. Upon release, the Court ordered the defendant be placed on supervised release for a term
of 3 years as to each of Counts One and Two, such terms to run concurrently, with the following special
conditions:

    1. The defendant shall participate in a program of testing and/or treatment for drug and/or alcohol abuse, as
       directed by the probation officer, until such time as she is released from the program by the probation
       officer.
    2. The defendant shall participate in a program of mental health treatment, as directed by the probation
       officer, until such time as she is released from the program by the probation officer. The defendant shall
       waive all rights to confidentiality regarding mental health treatment in order to allow release of
       information to the supervising United States Probation Officer and to authorize open communication
       between the probation officer and the mental health treatment provider.
    3. The defendant shall take all medication prescribed by the treatment program as directed. If deemed
       appropriate by the treatment provider or the probation officer, the defendant shall submit to quarterly
       blood tests, to determine whether she is taking the medication as prescribed.

Type of Supervision: Supervised Release                      Date Supervision Commenced: October 6, 2017

Assistant U.S. Attorney: Unassigned                          Defense Attorney: Unassigned

Previous Court Action/Notification(s): On December 6, 2017, jurisdiction of the defendant’s case was accepted
in the District of South Carolina by The Honorable Margaret B. Seymour, Senior United States District Judge,
from the Eastern District of Tennessee.

On June 4, 2018, upon recommendation of the probation officer, the Court suspended the conditions of substance
abuse treatment and mental health treatment.
                   0:17-cr-01220-MBS      Date Filed 02/14/20      Entry Number 3       Page 2 of 4

✎Prob 12C                                                                                            Page 2
 (Rev. 05/19 - D/SC)


On August 18, 2019, the probation officer notified the Court that the defendant had been charged by the York
County Sheriff’s Office with two counts of Receiving Stolen Goods, regarding stolen heavy equipment found on
property owned by her and her husband. Upon recommendation of the probation officer, the Court allowed the
defendant to remain on supervision while the charges remain pending.

On December 2, 2019, the probation officer notified the Court that the defendant had tested positive on two
occasions for the recent use of methamphetamine. Upon recommendation of the probation officer, the Court
allowed the defendant to remain on supervision so that she could participate in substance use counseling and
treatment.


                                          PETITIONING THE COURT


            To issue a warrant

  X         To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:

   Violation Number                                  Nature of Noncompliance

               1           New Criminal Conduct: On June 14, 2019, the defendant was charged by the
                           York County Sheriff’s Office with Receiving Stolen Goods/ Chop Shop, Alter,
                           Deface, Destroy, Disguise, etc., a Vehicle ID Number. According to warrant
                           #2019A4610300272, the defendant and a codefendant altered, defaced, and
                           obliterated multiple identification numbers and vehicle while using their property
                           of 1252 Glasscock Road, Rock Hill, SC, as a chop shop. The defendant was
                           released on June 15, 2019, after executing a $2,000.00 surety bond. As of
                           February 11, 2020, this charge remains pending.

               2           New Criminal Conduct: On June 14, 2019, the defendant was charged by the
                           York County Sheriff’s Office with Receiving Stolen Goods, Value $10,000.00
                           or more. According to warrant #2019A4610300273, the defendant and a
                           codefendant knowingly received and possessed stolen property to include skid
                           steers, trailers, and other property at their property of 1252 Glasscock Road,
                           Rock Hill, SC. The defendant was released on June 15, 2019, after executing a
                           $7,000.00 surety bond. As of February 11, 2020, this charge remains pending.

               3           Use/ Possession of Illegal Drugs: During an office visit on September 9, 2019,
                           the defendant submitted to a urinalysis which proved positive for her recent use
                           of methamphetamine. The sample was sent to Alere Toxicology Services, Inc.,
                           and confirmed positive for her use of methamphetamine.

               4           Use/ Possession of Illegal Drugs: During an office visit on November 20, 2019,
                           the defendant submitted to a urinalysis which proved positive for her recent use
                           of methamphetamine. The sample was sent to Alere Toxicology Services, Inc.,
                           and confirmed positive for her use of methamphetamine.
                   0:17-cr-01220-MBS      Date Filed 02/14/20       Entry Number 3        Page 3 of 4

✎Prob 12C                                                                                           Page 3
 (Rev. 05/19 - D/SC)


               5           Use/ Possession of Illegal Drugs: On January 22, 2020, the defendant submitted
                           to a urinalysis which proved positive for her recent use of methamphetamine.
                           The sample was sent to Alere Toxicology Services, Inc., and confirmed positive
                           for her use of methamphetamine.

               6           Use/ Possession of Illegal Drugs: On January 27, 2020, the defendant submitted
                           to a urinalysis which proved positive for her recent use of methamphetamine.
                           The sample was sent to Alere Toxicology Services, Inc., and confirmed positive
                           for her use of methamphetamine.


                       I declare under penalty of perjury that the foregoing is true and correct.

                                                Executed on    February 11, 2020


                                                               John P. Egan
                                                               U.S. Probation Officer
                                                               Columbia Office

Reviewed and Approved By:



Eugene E. Rodillo, Jr.
Supervisory U.S. Probation Officer



THE COURT ORDERS:

          No action.

          The issuance of a warrant.

 X        The issuance of a summons.

          Other
                  0:17-cr-01220-MBS       Date Filed 02/14/20      Entry Number 3   Page 4 of 4

✎Prob 12C                                                                                     Page 4
 (Rev. 05/19 - D/SC)




                                           BOND CONSIDERATION:


 X        Bond to be set at the discretion of the United States Magistrate Judge.

          No bond to be set.

          Other (specify):




                                                       /s/ Margaret B. Seymour
                                                       Margaret B. Seymour
                                                       Senior U.S. District Judge

                                                       February 13, 2020
                                                                     Date
